DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed December 22, 2021 wherein claim 2 was cancelled and claim 3 was amended.  
The previous Section 112 rejection to the claims is withdrawn as moot in view of the cancellation of claim 2.  However, see the new Section 112 rejections below.
Claims 1 and 3-20 are pending with claims 12-19 withdrawn pursuant to the restriction requirement.      
Claims 1, 3-11 and 20 have been examined.  Because new rejections are being made to the claims that were not necessitated by amendment, this action is non-final.   The previous section 103 rejection of independent claim 1 is withdrawn in view of applicant’s arguments which were persuasive.  However, upon review of the IDS filed December 22, 2021, a machine translation of the disclosure of JP 2004054483 was obtained (see attached) and this reference is now being applied against the claims as set forth below. 
The rejection of claim 20 over Ridenour is maintained and repeated below.  Please see the response to Applicant’s arguments below.  
The previous provisional nonstatutory double patenting rejection is withdrawn as moot in view of the cancellation of claims in the reference application that were applied in the rejection and the subsequent patenting of the reference application.   
  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 3, the claim recites “wherein forming the laminate sheet comprises,” however, claim 1, from which claim 3 now directly depends, recites “receiving a laminate sheet” and does not recite any “forming” steps, rendering unclear antecedent basis for the limitation that begins with “wherein forming the laminate . . .”    
Regarding claim 11, the first line of the claim recites “a location device” but the last line of the claim refers to “the locating device,” rendering antecedent basis unclear.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103, as obvious over Konica Minolta Holdings, Inc., JP2004054483 (hereafter Konica), made of record by Applicant in the IDS of April 7, 2021 (JP reference and EP abstract) and discussed with reference to the attached machine translation of the description.

Regarding claim 1, Konica discloses a method of manufacturing an IC (integrated circuit) card from an IC card sheet containing at least one IC module (page 1, lines 14-15).  
The method of Konica includes receiving a laminate sheet comprising a plurality of information carrying cards formed integrally therein (“laminate” sheets to make cards disclosed at page 2, line 74 to page 3, line 87; see Fig. 8 discussed at page 8 illustrating received onto an alignment unit 12 and then received by a unit 13 for punching IC cards from the sheet 10b; see Fig. 3 illustrating four different versions of the sheet 10b, versions (a) and (b) being relied upon to teach a laminate sheet with a plurality of integral cards with version (a) further illustrating a pattern or patterns 10b12 used in combination with markings 10b11 on a top sheet of the laminate  and version (b) illustrating patterns 10b21 used with other patterns 10b21 (page 6, line 240 to page 7, line 281); the IC module of Konica is understood as including an IC chip that stores information, and is thus “information carrying” (page 1, line 14 to page 2, line 43). 
It is noted that because the disclosure of Konica is a machine translation, it lacks clarity in places due to translation.  Because the teachings relied upon to make the Section 102 rejection of claim 1 are understood to apply to at least two laminate sheet embodiments (Fig. 3(a) and Fig. 3(b)), to the extent that some picking and choosing of claimed features may have resulted across more than one embodiment of Konica, the examiner also finds, in the alternative, that the method of claim 1 is obvious over the various teachings of Konica as combinable prior art elements that yield predictable results.
Regarding the step of imaging the laminate sheet using a first imaging modality to identify a location of each of the plurality of information carrying cards within the laminate sheet, with reference to Fig. 8, Konica teaches the use of a detection unit 13a having eddy current type sensors to detect (i.e., image) the IC modules located in the cards of a sheet, identifying the location of each IC module and thus identifying “a location” in each of the cards as required by claim 1 (page 8, lines 315-319l;  page 13, 
Regarding the step of imaging the laminate sheet using a second imaging modality to image at least one graphic formed on a surface of the laminate sheet, with reference to Fig. 3(a), each sheet is illustrated as including an outer layer with spaced rectangular patterns (i.e., graphics) that provide an outline of each card, the pattern also described as a “symbol” (10b12 or 10b21) and one or more alignment marks (10b11) (also a graphic) (page 6, line 240 to page 7, line 281).  Also, the laminate sheet of Konica may include an image receiving layer for providing a facial photograph (also a graphic)(page 5, lines 191-197).  Imaging of the patterns and alignment marks is performed by a detecting means 12b also described as a CCD camera or optical sensor (page 7, line 282 to page 8, line 315).  
Regarding the step of determining a position of the at least one graphic with respect to at least one of the plurality of information carrying cards within the laminate sheet,  with reference to Fig. 3b, see teaching at page 10, lines 383-384,  describing detection of “the symbol,” i.e., the pattern on the top layer of the laminate sheet that corresponds to an outline of the card to perform alignment of the sheet.  Thus, the position of one graphic with respect to the one card defined by the graphic is determined.  
Regarding the step of generating information corresponding to the location of each of the plurality of information carrying cards, see discussion above and page 13, 
Regarding the step of separating the plurality of information carrying cards from the laminate sheet using the information corresponding to the location of each of the plurality of information carrying cards, wherein the generating and separating is performed only when the position of the at least one graphic with respect to the at least one of the plurality of information carrying cards is within a predetermined range, see page 13, line 533 to page 14, line 545, which teaches conveying the sheet to punching means 13b wherein punching is performed according to the information from the eddy current sensor and that “If there is a row in which the position of the IC module is determined to be abnormal, even at one place, the operation of the punching means is stopped,” thus teaching performing the punching only when the relationship between the graphics, i.e., patterns that define the cards, and the IC module for each card, as measured by the eddy current sensor, are within a predetermined range.   

Regarding claim 4, see discussion at the rejection of claim 1 above for the first imaging modality being an eddy current detector and thus a non-visible spectrum imaging modality.

Regarding claim 5, see the discussion at the rejection of claim 1 above regarding visual alignment cues in the form of alignment marks 10b11 in addition to the graphic 

Regarding the claim 6 recitation of generating a mapping file, see the rejection of claim 1 above and discussion at page 13, lines 532-540 that states input information is calculated using the basic position of the IC modules stored in the memory (i.e., a mapping file) and the detected position of the IC modules “for all the symbols,” i.e., each graphic identifying each card on the IC card sheet, also understood as creating a revised mapping file.  

Regarding claim 7,  see the rejection of claim 1 above and discussion  at page 13, line 533 to page 14, line 545, which teaches conveying the laminate sheet to punching means 13b (i.e., a singulation instrument) wherein punching is performed according to the information from the eddy current sensor and that “If there is a row in which the position of the IC module is determined to be abnormal, even at one place, the operation of the punching means is stopped,” thus teaching performing the punching only when the relationship between the graphics, i.e., patterns that define the cards, and the IC module for each card, as measured by the eddy current sensor, are within a predetermined range.   

Regarding claim 8, see the discussion at the rejection of claim 1 above regarding punching, which necessarily removes a predetermined portion of each card.   See also the rejection of claim 5, incorporated herein, regarding visual alignment cues in the form 

Regarding claim 9, Konica discloses cards made from a plurality of layers that include a core sheet upon which multiple IC modules are arranged, an undersheet and an oversheet (page 2, line 74 to page 3 line 87).  The core sheet of Konica is necessarily exposed by the punching process described at  page 13, line 533 to page 14, line 545.

Regarding claim 10, punching described at page 13, line 533 to page 14, line 545 is a process that finishes an edge to have a predetermined geometry.   

Regarding claim 11, see the rejection of claim 1 above and discussion of Konica of an IC card sheet 10b being received onto an alignment unit 12 (i.e., location device) and then received by a unit 13 for punching IC cards from the sheet 10b (i.e., separation device), the alignment unit 12 including detection means 12b that may be a camera or optical sensor for inspecting the sheet (page 7, line 282 through page 8 and Figs. 4 and 8).

Claim Rejections - 35 USC § 103

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Konica as applied to claim 1 and further in view of Cox, US 2013/0255078 (hereafter Cox).

Cox teaches a method of making an information carrying card (Abstract) that may be in the form of a sheet populated with a plurality of cards (Fig. 26) ultimately cut into a plurality of cards (para [0093]).
With reference to Fig. 7, a method of Cox includes:
receiving a frame defining a plurality of cavities, wherein the frame comprises a first material (first thermoplastic layer having at least one cavity (para [0063])); 
positioning at least one core layer within at least one of the plurality of cavities, wherein the at least one core layer comprises a second material, and wherein the second material includes a metal (an inlay layer that may include a piece of metal (para [0064])); 
forming a printed layer above the at least one core layer (the inlay layer may further include a printed circuit board (para [0064])); 
positioning the layer including the graphic above the printed layer (core layer structure further laminated with at least one printable thermoplastic layer (para [0093]); and 
laminating the frame, the at least one core layer, the layer including the graphic, and the printed layer to generate at least one information carrying card (para [0078]).
Cox teaches its method, that includes using cross-linkable polymer layers, is directed to solving the problem of providing a relatively easy and full-scale commercial 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Konica to further include the lamination method taught by Cox for the advantages taught in Cox of a relatively easy full-scale commercial process of improved productivity at low cost for cards that include a printed circuit.   


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Ridenour et al., US 10,583,683 (hereafter Ridenour).
Ridenour teaches a method of forming a plurality of information carrying cards (Abstract teaching a multi-layered materials sheet that is separated into a number of payment cards having an embedded metal layer).
The method of Ridenour includes receiving a laminate sheet comprising a plurality of information carrying cards formed integrally therein, Fig. 10 illustrating a top view of the materials sheet 400 of Ridenour that further includes a plurality of payment cards formed integrally therein to be produced during singulation (col. 2, lines 18-20). Fig. 2 and col. 3, lines 26-65  sets forth process steps for making payment cards (cards 100 made of a plurality of layers 116, see Fig. 1), including collation, lamination, registration and singulation, col. 3, lines 26-49 describing making approximately 20-30 individual payment cards on a sheet by lamination and col. 3, lines 50-65 teaches a registration step wherein the materials sheet 400 holding the uncut cards is processed by an automated cutting machine, necessarily and thus inherently requiring a step of “receiving” the sheet 400 into the cutting machine.  Col. 5, line 56 to col. 6, line 51 
Regarding the step of imaging the laminate sheet using a first imaging modality to identify a location of each of the plurality of information carrying cards within the laminate sheet,  Ridenour at col. 5, lines 56 to col. 6, line 8 teaches “one or more” visual monitors 502 to identify and orient the sheet 400 including determining sheet overall dimensions, position and orientation within a cutting area, or other characteristics to uniquely identify the sheet 400 or one or more areas of the sheet 400.  Also, at col. 8, lines 34-46, Ridenour teaches its monitors are not limited to visual monitors and such non-visual monitors may be used to identify “a sheet, a position or location on a sheet, or another sheet characteristic,” thus teaching the claim 1 requirement of identifying a location of each of the plurality of information carrying cards within the laminate sheet by imaging the sheet using a first imaging modality.   
Regarding the step of imaging the laminate sheet using a second imaging modality to image at least one graphic formed on a surface of the laminate sheet, see the discussion in the above-paragraph of Ridenour teaching visual monitors (i.e., a second imaging modality) to determine a position and orientation within a cutting area.   Ridenour further teaches the visual monitors 502 identify one or more areas of the sheet 400 using reference indicators 402  that may include a serial number, barcode, QE code (i.e., graphics formed on the surface of the sheet 400) or other unique identifier or one or more types of visual markers (col. 6, lines 8-37).   
of determining the position of the at least one graphic with respect to at least one of the plurality of information carrying cards within the laminate sheet, see discussion in the above paragraph that the graphics are imaged for determining a position and orientation within a cutting area, necessarily determining such position in relation to the plurality of cards to be cut since that is the cutting area.
Regarding the step of generating information corresponding to the location of each of the plurality of information carrying cards, see col. 6, lines 19-30 and col. 8, lines 34-46, discussing the configuration of the registration machine based upon the characteristics and other information determined from visual and non-visual monitors and using such information to reposition the sheet 400 and hold it in place during cutting, thus inherently teaching both the generation of information and orientation of the sheet 400 corresponding to the information from the monitors corresponding to the location of each of the cards Also, see Ridenour disclosure at col.5, lines 56-67 teaching the milling head of the registration machine may be automatically operated based upon both pre-configured instructions and in response to feed-back from one or more visual monitors 502.  
Regarding the step of separating the plurality of information carrying cards from the laminate sheet using the information corresponding to the location of each of the plurality of information carrying cards, wherein the generating and separating is performed only when the position of the at least one graphic with respect to the at least one of the plurality of information carrying cards is within a predetermined range, Ridenour teaches a method wherein alignment holes 404 are made in the sheet 400 by the registration machine in response to the information and instructions provided by the 
Ridenour does not explicitly teach an example wherein both a non-visual (first imaging modality) and a visual (second imaging modality) are used in a single method of Ridenour.  Ridenour at col. 8, lines 34-46 identifies non-visual monitors as “other ways” to identify a sheet or sheet location.  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the process of Ridenour to use both visual and non-visual imaging modalities in a single method as a predictable, suitable alternative process.  Ridenour also explicitly states that its various teachings may be combined (col. 8, lines 47-58).  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Regarding the claim 20 recitation that the generating step includes generating material information for at least a first material of the laminate sheet and wherein a singulation instrument is selected based on the material information for at least the first material of the laminate sheet, see Ridenour at col. 5, line 56 to col. 6, line 51, and in particular col. 6, lines 19-30 that further teaches identifying “other characteristics” of the materials sheet 400 including types of materials of the sheet and using such information  in the selection of an appropriate cutting bit based upon such types of materials.


Response to Arguments
Applicant's arguments with respect to claims 1 and 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 20, Applicant’s argument at page 12 that the ‘863 provisional application provides support for the claim is not persuasive.  Under 35 USC 119(e), claims are entitled to the benefit of the filing date of a provisional application if such application supports the claims in the manner required by 35 USC 112(a).  MPEP 2163.03 (III).  To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. MPEP 2163 (II)(3)(b).  The examiner agrees with Applicant’s position that the ‘863 application teaches selecting singulation tools for separating cards from a laminate sheet based on processing steps or stages, including initial removal, fine removal and finishing (para 
     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746